DETAILED ACTION
The Arguments/Remarks filed December 24, 2021 has been entered. Claims 1-20 are pending. Claims 1, 10 and 15 are independent.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of US Patent No. 10,937,506. 
Although the claims at issue are not identical, they are not patentably distinct from each other. 
Instant Application
US Patent 10,937,506
Comment
Claim1. A memory device comprising: 
at least one memory array; input/output circuitry coupled to the at least one memory array and configured to read from and write to the at least one memory array; control circuitry coupled to the at least one memory array and the input/output circuitry and configured 






reset circuitry comprising timeout circuitry and logic, coupled to the control circuitry and configured to reset the memory device, wherein the reset circuitry is configured to generate a global reset signal in response to a determination that the timeout circuit has been activated for longer than a predetermined period, wherein the predetermined period is set as being greater than the longer of: 
a first time that a write protect signal is maintained active to perform the reset of an erase or program operation; or 
a second time, determined for the memory device, that the busy signal is allowed to be active indicating a busy state before the memory device requires reset; 
wherein the timeout circuitry is configured to activate in response to the write protect signal and in response to the busy signal, the write protect signal configured to reset the erase or program operation of the memory device; and wherein the global reset signal is configured to power-down and power-up the control circuitry to reset the memory device.

at least one memory array;
input/output circuitry coupled to the at least one memory array and configured to read from and write to the at least one memory array;
control circuitry coupled to the at least one memory array and the input/output circuitry and configured 
comprising: an output providing a busy signal indicating that the memory device is busy;
memory control components including nodes having electrical connections that render the nodes inoperative when the memory device is busy;
reset circuitry coupled to the control circuitry and configured
to reset the memory device, the reset circuitry comprising timeout circuitry and logic, wherein the
reset circuitry is configured to generate a global reset signal in response to a determination that the timeout circuit has been activated for longer than a predetermined period, wherein the predetermined period is set as being greater than the longer of:
a first time that a write protect signal is maintained active to perform the reset of an erase or program operation; and
a second time, determined for the memory device, that the busy signal is allowed to be active indicating a busy state before the memory device requires reset;
wherein the timeout circuitry is configured to activate in response to the write protect signal and in response to the busy signal, the write protect signal configured to
reset the erase or program operation of the memory device; and
wherein the global reset signal is configured to powerdown and power-up the control circuitry to reset the memory device.
1


Allowable Subject Matter
Claims 1-20 are rejected but would be allowable if overcoming nonstatutory double patenting as indicated above objection.

Response to Argument
Applicant’s Arguments/Remarks filed 11/24/2021 with respect to the rejection(s) of claims 1-20 have been fully considered and are persuasive. Independent claims 1, 10 and 15 are allowed due to the distinctions between the applicant’s arguments and the prior art as set forth in the Applicant’s Arguments/Remarks filed 11/24/2021. Claims 2-9, 11-14 and 16-20 are allowed due to claim dependency.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUNG IL CHO/Primary Examiner, Art Unit 2825                                                                                                                                       



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Re independent claims 1, 10 and 15, independent claims of US Patent recites all the claimed limitations. The various dependent claims are anticipated by/obvious in view of the conflicting patent.